Chapman, C. J.
The plaintiff was properly driving along the highway, and the defendants’ cars that were coming along their tracks were turned aside by a defective switch that connected their tracks with those of the South Boston Railroad Company, and ran against the plaintiff, at the rate of from three to seven miles an hour, and injured him. They contend that they are not liable, because the other corporation ought to have made the repairs. But this is not material to the plaintiff. The switch was so much a part of their road that they were liable for the defect. The St. of 1871, e. 381, § 21, expressly imposes this obligation upon them, and without it they would have no right to injure travellers on the highway by negligently running their *58cars against them, or by allowing their tracks to be in such a condition that they would expose such travellers to danger. The principle Sic wtere tua ut alienum non Icedas applies to their tracks as well as to their cars. Judgment on the verdict.